United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Omaha, NE, Employer
)
___________________________________________ )
T.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1878
Issued: February 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated February 9, 2007, which affirmed the denial of
her occupational disease claim and a June 28, 2007 decision which denied further merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues on appeal are: (1) whether appellant has met her burden of proof in
establishing that she developed carpal tunnel syndrome of the left wrist and tendinitis of the left
elbow while in the performance of duty; and (2) whether the Office properly denied appellant’s
request for reconsideration.

FACTUAL HISTORY
On August 18, 2006 appellant, then a 41-year-old transportation security officer, filed an
occupational disease claim alleging that she developed carpal tunnel syndrome of the left wrist
and tendinitis of the left elbow while performing her work duties. She became aware of her
condition on March 1, 2006. Appellant did not stop work.1
Appellant submitted reports from Dr. Peter M. Cimino, a Board-certified orthopedic
surgeon, dated February 27 to July 17, 2006. Dr. Cimino treated appellant for left arm pain. He
advised that she was status post right shoulder surgery and diagnosed rotator cuff repair, distal
clavicle excision and left shoulder inflammation. Dr. Cimino noted that appellant had left elbow
pain that she attributed to overuse of the left arm while her right arm was healing from surgery.
He diagnosed left elbow inflammation and tendinitis. An April 3, 2006 magnetic resonance
imaging scan revealed minimal edema in distal tendon of biceps. In a June 12, 2006 report,
Dr. M. Andrew Thompson, a Board-certified orthopedic surgeon, noted that appellant worked as
an airport baggage screener and presented with left elbow pain and tingling in the fingers.
Appellant underwent a right shoulder rotator cuff repair in February 2006 and subsequently used
her left arm more frequently. Dr. Thompson noted findings of mild pain in the medial
epicondyle, no varus-valgus laxity, negative Tinel’s and Phalen’s signs, no muscle atrophy and
decreased sensation in the index, middle and thumb fingers. He diagnosed left elbow biceps
tendinitis, mild medial epicondylitis and left-sided carpal tunnel syndrome.
By letter dated August 23, 2006, the Office advised appellant of the evidence needed to
establish her claim. It requested that she submit a physician’s reasoned opinion addressing the
relationship of her claimed condition and specific employment factors.
Appellant submitted an August 2, 2006 statement noting that she underwent surgery on
February 13, 2006 for a torn right rotator cuff and subsequently developed left arm pain. She
was diagnosed with carpal tunnel syndrome which she asserted was related to her job duties
which included repetitive lifting, pushing and pulling of baggage. A March 31, 2006
electromyogram (EMG) revealed an injury to the myelin of the median sensory branches across
the carpal tunnels which were mild on the left and very mild on the right.
In a July 10, 2006 report, Dr. Thompson noted appellant’s complaints of elbow pain,
numbness and tingling in the digits. He diagnosed left carpal tunnel syndrome and left elbow
medial epicondylitis and advised that conservative treatment was unsuccessful and recommended
surgery. On August 3, 2006 Dr. Thompson performed an open median nerve decompression of
the left carpal tunnel and diagnosed carpal tunnel syndrome. On August 14, 2006 he opined that
appellant’s left elbow tendinitis could have been aggravated by her employment with repetitive
lifting of bags. Dr. Thompson opined that appellant’s diagnosed carpal tunnel syndrome was
aggravated by her employment which included repetitive lifting and repetitive elbow flexion and
1

The record reveals that appellant filed a separate claim for a traumatic injury sustained on November 30, 2005,
file number 11-2032259, which was accepted by the Office for right superior labrum tear. On September 13, 2006
she filed a claim for an occupational disease, file number 11-2036330, which was accepted by the Office for
temporary aggravation of spinal stenosis of the lumbar region. These claims were consolidated with the current
claim before the Board.

2

extension. In a report dated September 21, 2006, he noted a history of her treatment for left
elbow pain commencing in January 2006 and subsequent surgery for left carpal tunnel syndrome
on August 3, 2006. Dr. Thompson opined that appellant’s carpal tunnel syndrome and elbow
tendinitis were aggravated by work duties that included repetitive screening of bags, repetitive
lifting and repetitive wrist flexion and extension.
In a November 15, 2006 decision, the Office denied appellant’s claim, finding that the
medical evidence did not establish that her condition was caused by her employment duties. The
Office noted that her physician did not address how nonwork activities would have affected the
development of the carpal tunnel syndrome.
On December 20, 2006 appellant requested reconsideration. In a December 15, 2006
report, Dr. Thompson noted a history of appellant’s treatment for left elbow pain commencing in
January 2006. He indicated that a March 31, 2006 EMG revealed carpal tunnel syndrome.
Dr. Thompson stated that appellant had an episode in March 2006, where she was cleaning a rug
at home and first noticed radiation of pain in her arm, but asserted that the numbness and tingling
predated this incident. Appellant had a four-year history of working at the airport screening
luggage for approximately 10 hours per day and was responsible for lifting luggage weighing 5
to 100 pounds onto a conveyor belt. Dr. Thompson advised that appellant subsequently
underwent a carpal tunnel release on August 3, 2006 and had excellent resolution of her
symptoms. He opined that appellant’s carpal tunnel syndrome and elbow tendinitis were
aggravated by her work which included the repetitive screening of bags. In a December 18, 2006
report, Dr. Cimino noted that appellant’s activities of staining and painting her deck in
April 2006 were not enough to cause carpal tunnel syndrome.
In a decision dated February 9, 2007, the Office denied modification of the November 15,
2006 decision.
In a letter dated June 9, 2007, appellant requested reconsideration. She addressed her
treatment for carpal tunnel syndrome and asserted that her employment duties were the cause of
her condition. Appellant submitted duplicate copies of a March 31, 2006 EMG and
December 18, 2006 report from Dr. Cimino.
By decision dated June 28, 2007, the Office denied appellant’s reconsideration request on
the grounds that she neither raised substantive legal questions nor included new and relevant
evidence and was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
2

5 U.S.C. §§ 8101-8193.

3

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS -- ISSUE 1
Appellant alleged that she developed carpal tunnel syndrome of the left wrist and left
elbow tendinitis while performing her work duties as a transportation security officer which
included repetitive lifting of bags onto a conveyor belt. The Office denied appellant’s claim for
compensation, finding that the medical evidence was not sufficient to establish that her claimed
condition was causally related to her employment.
The Board notes that the medical evidence submitted by appellant generally supports that
she developed carpal tunnel syndrome of the left wrist and left elbow tendinitis due to repetitive
lifting of luggage onto a conveyor belt. Specifically, Dr. Thompson opined that appellant’s
carpal tunnel syndrome was aggravated by her employment duties, which included repetitive
screening of bags, repetitive lifting and repetitive wrist flexion and extension. On September 21,
2006 he noted a history of appellant’s treatment for left elbow pain beginning in January 2006
and subsequent surgery for left carpal tunnel syndrome. Dr. Thompson opined that appellant’s
carpal tunnel syndrome and elbow tendinitis were aggravated by her work duties, including
repetitive screening of bags, repetitive lifting and repetitive wrist flexion and extension. In a
December 15, 2006 report, he noted that appellant had a four-year history of working at the
airport 10 hours per day screening luggage and indicated that she was responsible for lifting
luggage weighing 5 to 100 pounds onto a conveyor belt. Dr. Thompson advised that appellant
subsequently underwent a carpal tunnel release on August 3, 2006 and experienced excellent
resolution of her symptoms. He opined that appellant’s carpal tunnel syndrome and elbow
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Solomon Polen, 51 ECAB 341 (2000).

4

tendinitis were aggravated by her employment which included repetitive screening of bags.
Although Dr. Thompson’s opinion is not sufficiently rationalized to establish her claim, it stands
uncontroverted in the record and is sufficient to require further medical development by the
Office.5 Moreover, Dr. Cimino stated that appellant’s activities outside her federal employment
would not cause her carpal tunnel condition.
Proceedings under the Act are not adversary in nature nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.6
The case will be remanded to the Office for preparation of a statement of accepted facts
concerning appellant’s working conditions. It should refer the matter to an appropriate medical
specialist, consistent with Office procedures, to determine whether appellant developed carpal
tunnel syndrome of the left wrist and tendinitis of the left elbow as a result of performing her
employment duties. Following this, and any other further development as deemed necessary, the
Office shall issue an appropriate merit decision on appellant’s claim.7
CONCLUSION
The Board finds that this case is not in posture for decision.8

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).
7

The Board finds that it is unnecessary to address the second issue in this case in view of the Board’s disposition
of the first issue.
8

The Board notes that, on June 14, 2007, the Office terminated appellant’s compensation benefits in File No. 112036330. In her appeal papers, she specifically appealed the denial of her occupational disease claim in File No. 112035244; she did not appeal the termination of benefits in File No. 11-2036330.

5

ORDER
IT IS HEREBY ORDERED THAT the June 28 and February 9, 2007 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
development in accordance with this decision of the Board.
Issued: February 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

